

Exhibit 10(a)22


SECOND AMENDMENT TO THE SOUTHERN COMPANY
DEFERRED COMPENSATION PLAN
WHEREAS, the Board of Directors of Southern Company Services, Inc. heretofore
established and adopted the Southern Company Deferred Compensation Plan, as
amended and restated effective January 1, 2018 (the “Plan”);
WHEREAS, under Section 8.3 of the Plan, the Benefits Administration Committee
(the “Committee”) may amend the Plan, provided the amendment either (a) does not
involve a substantial increase in cost to any Employing Company, or (b) is
necessary, proper, or desirable in order to comply with applicable laws or
regulations enacted or promulgated by any federal or state governmental
authority; and
WHEREAS, the Committee, in its settlor capacity, desires to amend the Plan to
clarify certain provisions relating to business divestitures that occurred
during 2018 and to provide for cessation of participation for Gulf Power Company
Participants due to the divestiture that occurred on January 1, 2019 and to
provide for full vesting for such Participants and transfer of their benefits to
the buyer’s nonqualified plan.
NOW, THEREFORE, pursuant to resolutions adopted on August 1, 2018 and October
22, 2018, the Committee herby amends the Plan as follows, effective as specified
herein:
1.
The Plan is hereby amended by deleting paragraphs (c) and (d) of Section 4.4 and
replacing them with the following:
(c)    Florida City Gas.
(1)    Cessation of Participation. Effective as of July 29, 2018, (i) Pivotal
Utility Holdings, Inc. will cease to be an affiliated company of Southern
Company Gas for purposes of determining Employing Company status under the Plan;
and (ii) Participants who cease to be Employees due to the sale of the stock of
Pivotal Utility Holdings, Inc. (holding the Florida City Gas division), or who
are included on the list of “Pension Participants” under the Stock Purchase
Agreement dated as of May 20, 2018, providing for the sale of the stock of
Pivotal Utility Holdings, Inc. will cease to be eligible to participate in the
Plan.
(2)    Vesting Acceleration. Effective as of July 29, 2018, Participants who
cease to be Employees due to the sale of the stock of Pivotal Utility Holdings,
Inc. (holding the Florida City Gas division) will be deemed to be fully vested
for all purposes hereunder.
(3)    Spinoff to Buyer’s Plan. Effective as of July 29, 2018, all liabilities
for the payment of benefits accrued under the Plan with respect to Participants
who cease to be Employees due to the sale of the stock of Pivotal Utility
Holdings, Inc. (holding the Florida City Gas division), or who are included on
the list of “Pension Participants” under the Stock Purchase Agreement dated as
of May 20, 2018, providing for the sale of the stock





--------------------------------------------------------------------------------




of Pivotal Utility Holdings, Inc. will be transferred to one or more
nonqualified deferred compensation plans maintained by NextEra Energy, Inc.
(d)    Southern Power Company.
(1)    Cessation of Participation. Effective as of December 4, 2018,
Participants who cease to be Employees due to the sale of Southern Power
Company’s equity interests in Southern Company – Florida LLC (holding the
Stanton Facility) and Southern Company – Oleander LLC (holding the Oleander
Facility), or who are included on the list of “Pension Participants” under the
Equity Interest Purchase Agreement dated as of May 20, 2018, providing for the
sale of the sale of such equity interests of Southern Company – Florida LLC
(holding the Stanton Facility) and Southern Company – Oleander LLC (holding the
Oleander Facility) will cease to be eligible to participate in the Plan.
(2)    Vesting Acceleration. Effective as of December 4, 2018, Participants who
cease to be Employees due to the sale of Southern Power Company’s equity
interests in Southern Company – Florida LLC (holding the Stanton Facility) and
Southern Company – Oleander LLC (holding the Oleander Facility) will be deemed
to be fully vested for all purposes hereunder.
(3)    Spinoff to Buyer’s Plan. Effective as of December 4, 2018, all
liabilities for the payment of benefits accrued under the Plan with respect to
Participants who cease to be Employees due to the sale of Southern Power
Company’s equity interests in Southern Company – Florida LLC (holding the
Stanton Facility) and Southern Company – Oleander LLC (holding the Oleander
Facility), or who are included on the list of “Pension Participants” under the
Equity Interest Purchase Agreement dated as of May 20, 2018, providing for the
sale of the sale of such equity interests of Southern Company – Florida LLC
(holding the Stanton Facility) and Southern Company – Oleander LLC (holding the
Oleander Facility) will be transferred to one or more nonqualified deferred
compensation plans maintained by NextEra Energy, Inc.
(e)    Gulf Power Company.
(1)    Cessation of Participation. Effective as of January 1, 2019, (i) Gulf
Power Company will cease to be an Employing Company under the Plan; and
(ii) Participants who cease to be Employees due to the sale of Gulf Power
Company, or who are included on the list of “Pension Participants” under the
Stock Purchase Agreement dated as of May 20, 2018, providing for the sale of
Gulf Power Company will cease to be eligible to participate in the Plan.
(2)    Vesting Acceleration. Effective as of January 1, 2019, Participants who
cease to be Employees due to the sale of Gulf Power Company will be deemed to be
fully vested for all purposes hereunder.
(3)    Spinoff to Buyer’s Plan. Effective as of January 1, 2019, all liabilities
for the payment of benefits accrued under the Plan with respect to Participants
who cease to be Employees due to the sale of Gulf Power Company, or who are
included on the list of “Pension Participants” under the Stock Purchase
Agreement dated as of May


2





--------------------------------------------------------------------------------




20, 2018, providing for the sale of Gulf Power Company will be transferred to
one or more nonqualified deferred compensation plans maintained by NextEra
Energy, Inc.
2.
The Plan is hereby amended by deleting Gulf Power Company from the list of
Employing Companies in Appendix A.
3.
Except as amended herein by this Second Amendment, the Plan shall remain in full
force and effect.




IN WITNESS WHEREOF, the Committee, through its authorized representative, has
adopted this Second Amendment to the Southern Company Deferred Compensation
Plan, as amended and restated as of January 1, 2018, this 29th day of January,
2019.


 
BENEFITS ADMINISTRATION COMMITTEE






By:
/s/James M. Garvie






Name:
James M. Garvie






Its:
Chairperson





3



